             Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 1 of 38


                                                                                          FILED
                                                                                      U.S. DISTRICT COURT   ·
                        IN THE UNITED STATES DISTRICT COURT                       EASTERN DISTRICT ARKANSAS

                            EASTERN DISTRICT OF ARKANSAS                                  MAY 1 8 2020
                                  CENTRAL DIVISION
                                                                               ~A~E~~K,CLERK
                                                                                y ~      iltcLERK
BIANCA FLETCHER                                                                         PLAINTIFF

vs.
                                   CASE No.      11:~v-7.21- Lf/?.                 _.            R~"
                                                         This case assigned to Dostnct J u ~               '/
NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and                           and to Magistrate Judge          ~j
JOHN DOES 1-2                                                                       DEFENDANTS

                                       NOTICE OF REMOVAL

        COME Defendants, NITV Federal Services, LLC, Charles Humble, and Gene Shook, and

for their Notice of Removal of this action from the Circuit Court of Jefferson County, Arkansas,

to United States District Court for the Eastern District of Arkansas, Central Division, state:

        1.       This action was commenced on March 31, 2020, when Plaintiff filed her

Complaint for Damages in the Circuit Court of Jefferson County, Arkansas.

        2.       This action is pending in Jefferson County Circuit Court Case No. 35CV-20-298

captioned Biance Fletcher v. NITV, LLC; NITV Federal Services, LLC; Charles Humble, Gene Shook; and

John Does 1-2.

        3.       Plaintiff purportedly served NITV Federal Services, LLC, Charles Humble, and

Gene Shook with a Summons and Complaint for Damages on or about April 22, 2020.

        4.       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants file this Notice of

Removal of the state court civil action that is described below, based on diversity jurisdiction. 28

u.s.c. § 1332.
        5.       This Notice of Removal is timely filed under 28 U.S.C. § 1446(6) h,wing been filed

within thirty (30) days of Defendants' receipt of Summons and Complaint for Damages.
             Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 2 of 38




        6.       A copy of the Notice of Removal is being filed with the Circuit Court of Jefferson

County in the underlying matter and a copy of the Notice of Removal is attached hereto as

Exhibit A

        7.       Copies of all pleadings and process filed in this action with the Jefferson County

Circuit Court are attached hereto as Exhibit B.

        8.       In her Complaint, Plaintiff asserts an amount in controversy that exceeds $75,000,

exclusive of interest and costs.

        9.       Plaintiff is a citizen and resident of the State of Arkansas.

        10.      Defendant NITV Federal Services, LLC is a Florida limited liability company and,

therefore, a citizen of that state.

        11.      Defendant Charles Humble is a citizen and a resident of the state of Florida.

        12.      Defendant Gene Shook is a citizen and a resident of the state of South Carolina.

        13.      Defendant NITV, LLC is a Florida limited liability company and, therefore, a

citizen of that state.

        14.      There is complete diversity of citizenship between Plaintiff and Defendants. This

Court has jurisdiction over this civil action under 28 U.S.C. § 1332.

        15.      This Court is the appropriate Court for removal of this action under 28 U.S.C.

§ 1446(a).

        16.      The United Stated District Court for the Eastern District of Arkansas, Central

Division, embraces Jefferson County, the county in which the state court action is now pending.

Thus, this action may be removed to this Court pursuant to 28 U.S.C. § 1441.




                                                     2
          Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 3 of 38




        17.    All defendants consent to removal, and Defendants are authorized to state that

NITV, LLC consents to removal.

        18.    Undersigned counsel states that this removal is well grounded in fact, warranted by

existing law, and not interposed for an improper purpose.

        19.    All procedural requisites for removal have been met. Accordingly, removal to the

United States District Court under 28 U.S.C. § 1441 is proper and effective hereby.

       Therefore, Defendants, NITV Federal Services, LLC, Charles Humble, and Gene Shook

give notice of removal of this action to the United States District Court and respectfully request

that this Court grant them all just and proper relief.

                                               Respectfully submitted,

                                               BARBER LAW FIRM PLLC
                                               Attorneys for NITV Federal Services, LLC
                                               Charles Humble and Gene Shook
                                               425 W. Capitol Avenue, Suite 3400
                                               Little Rock, AR 72201
                                               (501) 372- 175/(501)


                                                         Jame D. Robertson AR BIN 95181
                                                         jrobertson@barberlawfirm.com
                                                         Adam D. Franks       AR BIN 2016124
                                                         afranks@barberlawfirm.com




                                                   3
         Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 4 of 38




                                  CERTIFICATE OF SERVICE

        I hereby state that on this _l'l~ay of May, 2020, I have electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which shall send notification of such filing
to the following or otherwise be forwarded via email to all counsel of record herein.

  Lucien R. Gillham
  SUTTER & GILLHAM, P.L.L.C.
  P. 0. Box 2012
  Benton, AR 72018
  Lucien.gillham@gmail.com



                                                     Adam D. Franks         AR BIN 2016124




                                                4
        Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 5 of 38




             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS
                               CIVIL DIVISIONS


BIANCA FLETCHER                                                                            PLAINTIFF

vs.
                                          CASE NO. JSCV-20-298

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and
JOHN DOES 1-2                                                                          DEFENDANTS

                                            NOTICE OF REMOVAL

        COME Defendants, NITV Federal Sen'ices, LLC, Charles Humble, and Gene Shook, and

for their Notice of Removal of this action from the Circuit Court of Jefferson County, Arkansas,

to United States District Court for the Eastern District of Arkansas, Central Division, state:

        1.       This action was commenced on March 31, 2020, when Plaintiff filed her

Complaint for Damages in the Circuit Court of Jefferson County, Arkansas.

        2.       This action is pending in Jefferson County Circuit Court Case No. JSCV-20-298

captioned Biance Fletcher   ti.   NITV, LLC; NITV Federal Services, LLC; Charles Humble, Gene Shook; and

John Does 1-2.

        3.       Plaintiff purportedly served NITV Federal Services, LLC, Charles Humble, and

Gene Shook with a Summons and Complaint for Damages on or about April 22, 2020.

        4.       Pursuant to 28 U.S.C. §§ I 112, 1441 and 1446, Defendants file this Notice of

Remonl of the state court civil action that is described below, based on diwrsity jurisdiction. 28

U.S.C. § L332.

        5.       This Notice of Remm·al is timely filed under 28 U.S.C. § 1446(h) haYing been filed

within thirty (30) days of Defendants' receipt of Summons and Complaint for Damages.




                                                                                EXHIBIT A
        Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 6 of 38




        6.       Plaintiff is a citizen and resident of the State of Arkansas.

        7.       Defendant NITV Federal Sen'ices, LLC is a Florida limited liability company and,

therefore, a citizen of that state.

        8.       Defendant Charles Humble is a citizen and a resident of the state of Florida.

        9.       Defendant Gene Shook is a citizen and a resident of the state of South Carolina.

        10.      Defendant NITV, LLC is a Florida limited liability company and, therefore, a

citizen of that state.

        11.      There is complete diversity of citizenship between Plaintiff and Defendants.

        12.      The amount in controversy exceeds $75,000 exclusive of interest and costs.

        13.      The United States District Court for the Eastern District of Arkansas, Central

Division, is the appropriate court for removal of this action under 28 U.S.C. § 1446(a).

        14.      All defendants consent to removal, and Defendants are authorized to state that

NITV, LLC consents to removal.

        15.      Copies of all pleadings filed and served to date in the Circuit Court of Jefferson

County, Arkansas, are attached to this Notice of Removal.

        16.      All procedural requisites for removal have been met. Accordingly, removal to the

United States District Court under 28 U .S.C. § 1441 is proper and effective hereby.

        Therefore, Defendants, NITV Federal Services, LLC, Charles Humble, and Gene Shook

give notice of removal of this action to the United States District Court and respectfully request

that this Court grant them all just and proper relief.




                                                     2
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 7 of 38




                                            Respectfully submitted,

                                            BARBER LAW FIRM PLLC
                                            Attorneys for NITV Federal Services, LLC
                                            Charles Humble and Gene Shook
                                            425 W. Capitol Avenue, Suite 3400
                                            Little Rock, AR 72201
                                            (501) 372-6175/(501) 375-2802 (Fax)

                                            By: /s/ Adam D. Franks
                                                    James D. Robertson AR BIN 95181
                                                    jrobertson@barberlawfirm.com
                                                    Adam D. Franks       AR BIN 2016124
                                                    afranks@barberlawfirm.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed on this, the __ day of May, 2020, using
eFlex, the Arkansas Judiciary electronic filing system, with the Clerk of Court of Pulaski County
Circuit Court, who shall send notification of such filing to the below counsel and, therefore, a
true and correct copy of the foregoing will be served upon counsel of record:

  Lucien R. Gillham
  SUTTER & GILLHAM, P.L.L.C.
  P. 0. Box 2012
  Benton, AR 72018
  Lucien.gillham@gmail.com


                                                    /s/ Adam D. Franks
                                                    Adam D. Franks        AR BIN 2016124




                                               3
        Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 8 of 38
                                                                                     ELECTRONICALLY FILED
                                                                                        Jefferson County Circuit Court
                                                                                       Lafayette L. Woods, Circuit Clerk
                                                                       2020-Mar-31 16:56:26
                                                                            35CV-20-298
             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, AR,,......-..->++rs,_W_D_0_2_:_
                                                                                     5 _P_ag_e_s_~
                                               DIVISION


BIANCA FLETCHER                                                                           PLAINTIFF

       vs.             CASE NO.
                                    ---------
NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK;
AND JOHN DOES 1-2                                                                    DEFENDANTS

                                           COMPLAINT

       COMES NOW, Plaintiff, BIANCA FLETCHER, by and through counsel, SUTTER &

GILLHAM, P.L.L.C.; and, for this Complaint, she states:

        I.      Plaintiff is a citizen and resident of Jefferson County, Arkansas.

       2.       Defendant, NITV, LLC, is a limited liability company with a principal address of

9999 Collins Ave., 12-A, Bal Harbour, Florida, 33514, operating in an industry substantially

impacting interstate commerce, whose registered agent is Charles Humble, at the same address.

Defendant, NITV Federal Services, LLC, is a limited liability company, whose principal address is

11400 Fortune Cir., W. Palm Beach, FL 33414, operating in an industry substantially impacting

interstate commerce whose agent for service is Charles Humble, at 11400 Fortune Cir., W. Palm

Beach, FL 33414. Charles Humble is the inventor of the VSA; and, is one of the directors ofNITV,

LLC, and NITV Federal Services, LLC. They are collectively referred to as NITV. Gene Shook is

a citizen and resident of another state, who works for the NITV, training people on how to do VSA

exams and consulting on cold readings of examinations that have been taken. John Does I and 2

are businesses selling or facilitating the sale of voice stress analyzers to the State of Arkansas (NITV

Defendants).




                                                                          EXHIBITB
        Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 9 of 38




        3.     The claims in this case are for libel, slander, false light, illegal exaction, negligence,

and products liability, in an amount exceeding that required for diversity jurisdiction.

                                        GENERAL FACTS

        4.     Plaintiff worked for the Arkansas Department of Corrections (ADC), starting in

2016.

        5.     Plaintiff was terminated on May 16, 2019, at which time she was a Correctional

Officer II.

        6.     Plaintiff had come to work, and an Adani body scanning device, known to be faulty,

purported to detect contraband on Plaintiffs person.

        7.     Plaintiff did not have contraband on her person.

        8.     From the point of the purported detection of contraband, Plaintiff was at all times

accompanied or watched by ADC personnel until such time as she was strip searched.

        9.     For most of the time, up until she was strip searched, Plaintiff was videoed.

        10.    No person ever saw Plaintiff, Fletcher, get rid of or hand off any contraband.

        11.    No recording device ever showed her getting rid or handing off any contraband.

        12.    When Plaintiff was strip searched, no contraband was found.

        13.    This was because Plaintiff had no contraband.

        14.    Plaintiff was given a voice stress analyzer test, which she passed.

        15.    Plaintiff was given a second voice stress analyzer (VSA) test, in which it was

claimed Plaintiff was deceptive and lying when asked about the purported contraband.

        16.    The voice stress analyzer test result, purporting to show that Plaintiff was deceptive,

was false. Plaintiff was not lying or being deceptive. She answered all questions honestly.
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 10 of 38




        17.      Plaintiff was fired, purportedly for being deceptive, based on the second VSA result.

        18.      The NlTV sold the VSA that gave the test to Plaintiff to the ADC.

        19.      The NITV sells VSA devices to government agencies and private companies all over

the United States.

        20.      The NITV claims that the VSA devices it sells can detect falsehoods and lies in

advertisements and marketing materials. These devices are marketed to law enforcement agencies,

such as the ADC, and private corporations, under the premise that these agencies and businesses

can use these devices to determine when employees are lying for purposes of carrying out

discipline.

        21.      This is false, and it is known to be false by the NITV. Studies have shown that VSA

devices are about as likely to catch deception and lies as tossing a coin. An observant witch doctor

would almost certainly do better. NITV has never subjected its devices to peer review. NTTV has

never conducted double blind tests to establish the effectiveness of its devices. NITV did not

develop these devices using the scientific method.

        22.      NITV trains people working for agencies and companies to operate these devices.

It tells them how to determine falsehoods and deceptive statements, but of course, this is bogus.

        23.      NTTV's trainers frequently consult on cold calls from the agencies they sell these

materials to.

        24.      Shook consulted with an ADC employee who gave Plaintiff, Fletcher, the VSA test

and claimed that Plaintiff was deceptive on that test.

        25.      As a result of NITV's and Shook's conduct Plaintiff's reputation was harmed, and

she was fired.
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 11 of 38




                                               COUNTI

        26.     Plaintiff restates the foregoing as if fully stated herein.

        27.     Defendant NITV has created and sold a machine containing a design defect in that

the device cannot do what it is sold to do - detect deception and falsehood on a basis more reliable

than random chance.

        28.     As a result of Defendants' actions. Plaintiff has been injured. in that she lost her job,

lost wages, suffered harm to her reputation, lost benefits, incurred medical bills, and endured

mental, emotional, and physical suffering.

        29.     Defendants' actions have been so egregious as to merit the imposition of punitive

damages, as they were intentional, reckless, and knowing violations of Plaintiffs rights.

                                              COUNT II

        30.     Plaintiff restates the foregoing as if fully stated herein.

        31.     Defendants have made false statements about Plaintiff or caused them to be made

about her, constituting defamation - both slander and libel.          Alternatively, Plaintiff has been

portrayed in a false light.

        32.     As a result of Defendants' actions, Plaintiff has been injured, in that she lost her job,

lost wages, suffered harm to her reputation, lost benefits, incurred medical bills, and endured

mental, emotional. and physical suffering.

        33.     Defendants' actions have been so egregious as to merit the imposition of punitive

damages, as they were intentional, reckless, and knowing violations of Plaintiffs rights.

                                              COUNT III

        34.     Plaintiff restates the foregoing as if fully stated herein.
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 12 of 38




       35.     Defendant NITV has committed a fraud on the state of Arkansas, selling it devices

that do not work, which it knows do not work, and also selling bogus training on these devices.

       36.     According, there is an illegal exaction, defrauding the taxpayers of Arkansas.

                                             COUNTIV

       37.     Plaintiff restates the foregoing as if fully stated herein.

       38.     Defendants have been negligent in creating, designed, advertising, marketing, and

training on these devices.

       39.     As a result of Defendants' actions, Plaintiff has been injured, in that she lost her job,

lost wages, suffered harm to her reputation, lost benefits, incurred medical bills, and endured

mental, emotional, and physical suffering.

       40.     Defendants' actions have been so egregious as to merit the imposition of punitive

damages, as they were intentional, reckless, and knowing violations of Plaintiffs rights.

                                              COUNTV

       41.     Plaintiff restates the foregoing as if fully stated herein.

       42.     Defendants have committed violations of the Arkansas Deceptive Trade Practices

Act.

       43.     As a result of Defendants' actions, Plaintiff has been injured, in that she lost her job,

lost wages, suffered harm to her reputation, lost benefits, incurred medical bills, and endured

mental, emotional, and physical suffering.

       44.     Defendants' actions have been so egregious as to merit the imposition of punitive

damages, as they were intentional, reckless, and knowing violations of Plaintiffs rights.

                                          JURY DEMAND

       45.     Plaintiff demands a trial by jury.
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 13 of 38




        WHEREFORE, Plaintiff prays for compensatory damages in excess of $1,000,000, in an

amount to be dete1mined by jury, for punitive damages in excess of $1,000,000, in an amount to be

determined by a jury, for reasonable attorneys' fees and costs, for a return of taxpayer funds spent

on these devices, and training on or repair of them, for a jury trial on all matters so triable, and for

all other appropriate relief.

                                               Respectfully submitted,

                                               SUTTER & GILLHAM, P.L.L.C.
                                               Attorneys at Law
                                               P.O. Box 2012
                                               Benton, AR 72018
                                               501/315-1910 Office
                                               501/315-1916 Facsimile
                                               Attorneys for the Plaintiff

                                       By:     Isl Lucien R. Gillham
                                               Lucien R. Gillham, Esq. ARBN 99-199
                                               lucien.gillham@gmail.com
        Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 14 of 38
                                                                                 ELECTRONICALLY FILED
                                                                                    Jefferson County Circuit Court
                                                                                   Lafayette L. Woods, Circuit Clerk
                                                                                   2020-Apr-10 18:07:29
                                                                                       35CV-20-298
                                                                                    C11WD02: 2 Pages
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, AR
                                  DIVISION


BIANCA FLETCHER                                                                     PLAINTIFF

       vs.             CASE NO.     hacv~ ~- c2 99
NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK;
AND JOHN DOES 1-2                                                              DEFENDANTS


                     JOHN DOE AFFIDAVIT OF PLAINTIFF'S COUNSEL
   Comes now, counsel for the Plaintiff, BIANCA FLETCHER, SUTTER & GILLHAM,



true and accurate:


    1. I am a licensed attorney in good standing in the State of Arkansas and am the Partner and

       owner of SUTTER & GILLHAM, P.L.L.C., who are the attorneys of record for the

       Plaintiff in the attached Complaint.

   2. Plaintiff has made reasonable effort to obtain the identity of John Does 1-2, &/or

       individuals who are likely to be additional Defendants in the above-captioned case.

   3. The identities of all individuals and entities are unknown. Plaintiff hereby designates John

       Does 1-2 for the purpose of tolling the statute of limitations pursuant to ACA § 16-56-125.

   4. The pseudo-names will continue to be named &/or submitted with the actual names upon

       further discovery, if applicable.


   FURTHER AFFIANT SAITH NAUGHT.
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 15 of 38




                                       VERFICIATION
        I, Lucien Gillham, do hereby certify and state, under oath, t~   above facts contained
herein are true and correct to the best of my knowledge and belief:/ .
                                                                //
                                                            /
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 16 of 38


          IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS
                                 DIVISION


BIANCA FLETCHER                                                                PLAINTIFF

       vs.           CASE NO. 35CV-20-- - - - - - - -

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK;
AND JOHN DOES 1-2                                                            DEFENDANTS


                                        SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

CHARLES HUMBLE

A lawsuit has been filed against you. The relief demanded is stated in the attached
Complaint. Within 30 days after service of this Summons on you (not counting the day
you received it) - or 60 days if you are a federal institution, or you are incarcerated in any
jail, penitentiary, or other correctional facility in Arkansas - you must file with the Clerk
of this Court a written Answer to the Complaint or a Motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The Answer or Motion must also be served on the Plaintiff, or PlaintifPs attorney, whose
name and address is: SUTTER & GILLHAM, P.L.L. C., 310 W. Conway Street, Post
Office Box 2012, Benton, AR 72018.

If you fail to respond within the applicable tirn.e period, judgment by default may be entered
against you for the relief demanded in the Complaint.

ADDITIONAL NOTICES INCLUDED: n/a


Address of Clerk's Office                         CLERK OF COURT
Jefferson County Circuit Clerk
101 W Barraque Street
Pine Bluff, AR 71611
                                                  Signature of Clerk or Deputy Clerk]

                                                  Date: _ _ _ _ _ _ _ _ _ _ _ __
                                                  [SEAL]
    Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 17 of 38




                                       Arkansas Judiciary


Case Title:                BIANCA FLETCHER V

Case Number:               35CV-20-298

Type:                      SUMMONS - FILER PREPARED



                                                      So Ordered




                                                      Katherine White, Deputy Clerk



Electronically signed by KAWHITE on 2020-04-01 13:31 :55   page 2 of 2
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 18 of 38


          IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS
                                 DIVISION


BIANCA FLETCHER                                                                PLAINTIFF

       vs.           CASE NO. 35CV-20-- - - - - - - -

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK;
AND JOHN DOES 1-2                                                            DEFENDANTS


                                        SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

GENE SHOOK

A lawsuit has been filed against you. The relief dernanded is stated in the attached
Complaint. Within 30 days after service of this Summons on you (not counting the day
you received it) - or 60 days if you are a federal institution, or you are incarcerated in any
jail, penitentiary, or other correctional facility in Arkansas - you must file with the Clerk
of this Court a written Answer to the Complaint or a Motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The Answer or Motion must also be served on the Plaintiff, or Plaintiff's attorney, whose
name and address is: SUTTER & GILLHAM, P.L.L.C., 310 W. Conway Street, Post
Office Box 2012, Benton, AR 72018.

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the Complaint.

ADDITIONAL NOTICES INCLUDED: n/a


Address of Clerk's Office                         CLERK OF COURT
Jefferson County Circuit Clerk
101 W Barraque Street
Pine Bluff, AR 71611
                                                  Signature of Clerk or Deputy Clerk]

                                                  Date: _ _ _ _ _ _ _ _ _ _ _ __
                                                  [SEAL]
    Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 19 of 38




                                       Arkansas Judiciary


Case Title:               BIANCA FLETCHER V

Case Number:              35CV-20-298

Type:                     SUMMONS - FILER PREPARED



                                                    So Ordered




                                                     Katherine White, Deputy Clerk



Electronically signed by KAWHITE on 2020-04-01 13:28:05   page 2 of 2
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 20 of 38


          IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS
                                 DIVISION


BIANCA FLETCHER                                                               PLAINTIFF

       VS.           CASE NO. 35CV-20-- - - - - - - - -

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK;
AND JOHN DOES 1-2                                                            DEFENDANTS


                                        SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

NITV FEDERAL SERVICES, LLC

A lawsuit has been filed against you. The relief demanded is stated in the attached
Complaint. Within 30 days after service of this Summons on you (not counting the day
you received it) - or 60 days if you are a federal institution, or you are incarcerated in any
jail, penitentiary, or other correctional facility in Arkansas - you must file with the Clerk
of this Court a written Answer to the Complaint or a Motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The Answer or Motion must also be served on the Plaintiff, or Plaintiff's attorney, whose
name and address is: SUTTER & GILLHAM, P.L.L.C., 310 W. Conway Street, Post
Office Box 2012, Benton, AR 72018.

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the Complaint.

ADDITIONAL NOTICES INCLUDED: n/a


Address of Clerk's Office                         CLERK OF COURT
Jefferson County Circuit Clerk
101 W Barraque Street
Pine Bluff, AR 71611
                                                  Signature of Clerk or Deputy Clerk]

                                                  Date: _ _ _ _ _ _ _ _ _ _ _ __
                                                  [SEAL]
    Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 21 of 38




                                       Arkansas Judiciary


Case Title:               BIANCA FLETCHER V

Case Number:              35CV-20-298

Type:                     SUMMONS-FILER PREPARED



                                                    So Ordered




                                                     Katherine White, Deputy Clerk



Electronically signed by KAWHITE on 2020-04-01 13:34:46   page 2 of 2
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 22 of 38


          IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS
                                 DIVISION


BIANCA FLETCHER                                                               PLAINTIFF

       vs.           CASE NO. 35CV-20-- - - - - - - -

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK;
AND JOHN DOES 1-2                                                            DEFENDANTS


                                        SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

NITV, LLC

A lawsuit has been filed against you. The relief demanded is stated in the attached
Complaint. Within 30 days after service of this Summons on you (not counting the day
you received it) - or 60 days if you are a federal institution, or you are incarcerated in any
jail, penitentiary, or other correctional facility in Arkansas - you must file with the Clerk
of this Court a written Answer to the Complaint or a Motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The Answer or Motion must also be served on the Plaintiff, or Plaintiffs attorney, whose
name and address is: SUTTER & GILLHAM, P.L.L.C., 310 W. Conway Street, Post
Office Box 2012, Benton, AR 72018.

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the Complaint.

ADDITIONAL NOTICES INCLUDED: n/a


Address of Clerk's Office                         CLERK OF COURT
Jefferson County Circuit Clerk
 101 W Barraque Street
Pine Bluff, AR 71611
                                                  Signature of Clerk or Deputy Clerk]

                                                  Date: _ _ _ _ _ _ _ _ _ _ _ __
                                                  [SEAL]
    Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 23 of 38




                                       Arkansas Judiciary


Case Title:               BIANCA FLETCHER V

Case Number:              35CV-20-298

Type:                     SUMMONS - FILER PREPARED



                                                    So Ordered




                                                    Katherine White, Deputy Clerk



Electronically signed by KAWHITE on 2020-04-01 13:35:15   page 2 of 2
   Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 24 of 38

                                                                                                              ELECTRONICALLY FILED
                                                                                                                 Jefferson County Circuit Court
                                                                                                                Lafayette L. Woods, Circuit Clerk
                                                                                                                2020-Apr-28 16:58:39
                                                                                                                    35CV-20-298
                                                                                                                 C11WD02: 3 Pages

                                                       Issued by the
                                                CIRCUIT
                                               ------ COURT
                                               _J_EF_F_E_R_s_o_N_County,             Arkansas


BIANCA FLETCHER
                                                                            SUBPOENA IN A CIVIL CASE
         v.                                                                  CASE NUMBER        35CV-2 0- 298

ARKANSAS DEPT. OF CORRECTIONS


TO: TAMORA BAKER



D     YOU ARE COMMANDED to appear in the _ _ _ _ Court of _ _ _ _ County, Arkansas, at the place, date, and




                                                                                     ,-
time specified below to testify in the above case.
Place of Testimony


                                                                                      Date and Time.




D
                                                                                     I" ~.
     YOU ARE COMMANDED to appear at the place, date, and time specified below to testify in the taking of a deposition in the
above case.
Place of Deposition
                                                                                            ,mm,



D    YOU ARE COMMANDED, at tlic tiuie of Ale ~inl, hear.Ing or depositi.on described above, to produce and pennit inspection
and copying of the following d()CU!Xlents or objects (list: doctunent, or objects):




a/    YOU ARE COMMANDED, ilo rnore than 3 0                        bui,incss days after receiving this subpoena, to produce and permit
inspection and copying of the following doe11ments or objects (list documents or objects):

 PLEASE SEE ATTACHED EXHIBIT A




 Any orgnnizntion 110! a party to this suit that is subpoenaed for the taking of a deposition shall designate one or more officers,
 directors, managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated. the
 matters on which the person will testify. Arkansas Rules of Civil Procedure 30(b)(6) .




                                                       ..... ~Wci>-""'..,-····-···
    Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 25 of 38




                                                                                                  April 15, 2020
                                                                                                Date

Lucien G        am, Attorney for Plaintiff SUTTER & GILLHAM, PLLC 310 W. Conway St. Benton, AR 72015
Issuing Officer's Name, Address, and Phone Number




                                                            PROOF OF SERVICE


SERVED                                                                 Date   4 - ). \. ·~-;u_,            Place t,cic.   tkNY'll,, ..\•,-. l)J;,;·,~•.__,-
                                                                                                                    ~,,..~...,,-.., p1..,..,._
                                                                                                                    11,~ l3.h>~'-' A,,._


Served On (Print Name)                                                             Manner of Service




Served By (Print Name)                                                             Title




                                                         DECLARATION OF SERVER

        I declare, under penalty of perjury under the laws of the State of Arkansas that the foregoing information
contained in the Proof of Service is true and correct.

Ex.ccut1;d on
                                                  Date

                                                                                     ,~ B \.-,h~;..i..._,, \1-\K, \,.;i,,+....i--lf\\\    f\R;. "")\t,\}-:0..
                                                                                      Address of Server



                                               NOTICE TO PERSONS SUBJECT TO SUBPOENAS

              Reganlless of his or her county of residence, a witness subpoena:ed for examination at a trial or hearing must be properly served with a
 subpoena at least two days prior to the trial or hearing, or within a shorter time if the coim so ordern. The subpoena must be accompanied by a ,~itness
 fee calculated at the rate of $30,00 per day for attendance and S0.25 per mile for travel from the witness' residence to the place of the trial or hearine;.
 Rule 45(d), Ark. R. Civ. P.
              A witness subpoenaed in connection with a deposition must be properly served with a subpoena at least five business days prior to a
 deposition, or within a shoner time if the court so orders, The witness is requued to attend a deposition at any place within 100 miles ofwhern he or
 she resides, is employed, or transacts business in person, or at such other convenient place set by coun order. The subpoena must be accompanied by
 a witness fee calculated at the rate ofJJ0.00 per clay for attendance and $0.25 per mile for travel from the witness· residence to the place of the
 deposition. Rule 45(e), Ark R. Civ. P.
              /\ subpoellll may command the pen.on to whom it is directed to produce for inspection any books,papers, documents, or tangible things
 designated in Ute h'llbpo<:llll. ·1be person subpoenaed may ask lhccourt to qunsh or modify the subpoena ifit ls unreasonable or opprcasive or 10 rcquin::
  that the person on whose bdmlf the subpoena is is$ucd pay the reasonable cost of such production. Rule 45(b), Ark. R. Civ. P _The person subpoenaed
  may nlso l'>bject in· writing to inspection or copying of any or all of the designated. .mntcrjo.ls or seek il protective ordcc from the court. If a written
  objection is made within ten days of service of the subpoena or on or before the time specified for compliance if such time is less than ten days, the
  party causing the subpoena to be issued is not cmitlcd to inspect the materials unless the coun so orders. Rule 45(e), Ark. IC Civ, P.
              When a witness fails to attend in·obcdicncc to a suhpoe:na or int~ntionally evadc.'lj; the service of a subpoena hy coucealmc::nt nr otherwise.
  the court may issue a warrant for arresting an<l bringing the wimess before the court to give testimony and answer for contempt. Ru1c 45(g), Ark. R.
  Civ, P,
   Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 26 of 38




                                  EXHIBIT A



1. Adani Scans of Plaintiff on 4/3 0/19
2. All CVSA tests of Plaintiffs, including questions, charts, graphs, and recordings
of her actual responses
3. Plaintiffs entire personnel file
4. Entire IA investigation and file of 4/30/19 incident
5. All video or photos of Plaintiff taken on 4/30/19.
6. All grievances and files of grievances of her termination, including recordings
and transcripts of any and all hearings held.

7. IA file on Captain Kelly.
8. Captain Kelly's personnel file.
9. All grievances, grievance files, grievance hearings, grievance recorings,
grievances transcripts, and grievance resolutions for Capt. Kelly.
10. All CVSA tests of Captain Kelly, including questions, charts, graphs, and
recordings of her actual responses.
11. A copy of all CVSA manuals, policies, procedures in possession of ADC.
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 27 of 38
                                                                                ELECTRONICALLY FILED
                                                                                   Jefferson County Circuit Court
                                                                                  Lafayette L. Woods, Circuit Clerk
                                                                                  2020-May-15 13:54:43
                                                                                      35CV-20-298
                                                                                   C11WD02: 12 Pages



       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS
                          CIVIL DIVISIONS


BIANCA FLETCHER                                                                      PLAINTIFF

vs.
                                 CASE NO. 35CV-20-298

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and
JOHN DOES 1-2                                                                    DEENDANTS

                     ANSWER TO PLAINTIFF'S COMPLAINT

       Comes now NITV Federal Services, LLC, Charles Humble, and Gene Shook, by and

through their counsel, the Barber Law Firm PLLC, and for their Answer to Plaintiffs

Complaint, states:

       1.     These Defendants deny each and every allegation within the Plaintiffs

Complaint unless specifically admitted hereafter.

       2.     These Defendants are without sufficient information to admit or deny the

allegations contained within paragraph no.           1   of the Plaintiffs Complaint, and those

allegations are therefore denied at this time.

       3.     With respect to paragraph no.      2   of Plaintiffs Complaint, these Defendants

admit that NITV Federal Services, LLC is a limited liability company in West Palm Beach,

Florida. These Defendants further admit that Mr. Charles Humble is affiliated with NITV

Federal Services, LLC and serves as its registered agent. These Defendants further admit

that Mr. Gene Shook is a citizen and resident of a state other than Arkansas and that he

has at times performed services for the benefit of NITV Federal Services, LLC. All other
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 28 of 38




implications from the allegations set forth in paragraph no.     2   of Plaintiffs Complaint are

denied as stated.

       4.     The allegations set forth in paragraph no. 3 of the Plaintiffs Complaint

merely summarize the theories of liability asserted in the Complaint, and to that end no

affirmative response is required. These Defendants deny the allegations contained within

paragraph no. 3 of the Plaintiffs Complaint to the extent they imply any fault or

wrongdoing whatsoever on the part of these Defendants.

       5.     These Defendants are without sufficient information to admit or deny the

allegations set contained within paragraph nos. 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and

17 of the Plaintiffs Complaint, and those allegations are therefore denied at this time.

       6.     With respect to paragraph no. 18 of the Plaintiffs Complaint, separate

Defendant NITV Federal Services, LLC admits that it has sold a VSA device to the

Arkansas Department of Corrections.           All other implications from the allegations

contained within paragraph no. 18 of the Plaintiffs Complaint are denied.

       7.     The allegations contained within paragraph no. 19 of the Plaintiffs

Complaint are denied.

       8.     With respect to paragraph no.       20   of the Plaintiffs Complaint, separate

Defendant NITV Federal Services, LLC admits that it markets and sells VSA devices to

governmental investigation agencies.        All other implications from the allegations in

paragraph no.   20   of the Plaintiffs Complaint are denied.

       9.     The allegations contained within paragraph nos. 21 and 22 of the Plaintiffs

Complaint are denied.

       10.    With respect to paragraph no. 23 of the Plaintiffs Complaint, NITV Federal

Services, LLC admits that it communicates from time to time with agencies who have
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 29 of 38




purchased products from that entity. All other implications contained within paragraph

no. 23 of the Plaintiffs Complaint are denied.

       u.     These Defendants are without sufficient information to admit or deny the

allegations contained within paragraph no. 24 of the Plaintiffs Complaint, and those

allegations are therefore denied at this time.

       12.    The allegations contained within paragraph no.          25   of the Plaintiffs

Complaint are denied.

       13.    With respect to paragraph no. 26 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through   25   of the Plaintiffs Complaint.

       14.    The allegations contained within paragraph nos. 27, 28, and 29 of the

Plaintiffs Complaint are denied.

       15.    With respect to paragraph no. 30 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through 29 of the Plaintiffs Complaint.

       16.    The allegations contained within paragraph nos. 31, 32, and 33 of the

Plaintiffs Complaint are denied.

       17.    With respect to paragraph no. 34 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through 33 of the Plaintiffs Complaint.

       18.    The allegations contained within paragraph nos. 35 and 36 of the Plaintiffs

Complaint are denied.
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 30 of 38




       19.    With respect to paragraph no. 37 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through 36 of the Plaintiffs Complaint.

       20.    The allegations contained within paragraph nos. 38, 39, and 40 of the

Plaintiffs Complaint are denied.

       21.    With respect to paragraph no. 41 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through 40 of the Plaintiffs Complaint.

       22.    The allegations contained with paragraph nos. 42, 43, and 44 of the

Plaintiffs Complaint are denied.

       23.    These Defendants join the Plaintiffs demand for trial by jury on all

contested issues of fact, as set forth in paragraph no. 45 of the Plaintiffs Complaint.

       24.    These Defendants deny the allegations set forth in the "WHEREFORE"

paragraph at the conclusion of the Plaintiffs Complaint.

       25.    These Defendants have had very little opportunity to investigate this matter

and no opportunity to conduct discovery.       As a result, these Defendants affirmatively

plead each and every defense available to them pursuant to Ark. R. Civ. P.12(b), including

but not limited to, insufficiency of process, insufficiency of service of process, failure to

state facts upon which relief may be granted, and failure to join a necessary party. It is

apparent that the Arkansas Department of Corrections is a necessary party to this action.

Furthermore, the Plaintiff has failed to state facts to support any of the causes of action

alleged herein. Furthermore, proper service of a Summons and Complaint has not been

confirmed for any of the Defendants herein.
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 31 of 38




       26.   Separate Defendants Charles Humble and Gene Shook affirmatively plead

that this Court has no personal jurisdiction or subject matter jurisdiction over them.

       27.   These Defendants affirmatively plead each and every defense available to

them pursuant to Ark. R. Civ. P 8(c) including but not limited to:

       a.     comparative fault;

       b.     duress;

       c.     estoppel;

       d.     exclusiveness of remedy under workman's compensation law;

       e.     failure of consideration;

       f.     fraud;

       g.     illegality;

       h.     laches;

       1.     license;

      J.      payment;

       k.     release;

       1.     res judicata;

       m.     set-off;

       n.     statute of fraud;

       o.     statute oflimitations;

       p.     waiver; and

       q.     "unclean hands".

       28.    These Defendants affirmatively plead all of the defenses available to them

pursuant to the Arkansas Products Liability Act, Ark. Code Ann. §§16-116-101 to 107,

including but not limited to, compliance with Federal, State and Administrative statutes,
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 32 of 38




rules and regulations existing at the time the product was sold, and subsequent

unforeseeable alterations, changes, improper maintenance and/or abnormal use of the

product.

       29.    If the Plaintiff has sustained injuries as alleged in the Complaint, any such

injuries or losses were caused by the misuse of the product at issue or alteration of the

product at issue.

       30.    These Defendants affirmatively plead that Plaintiff has failed to mitigate her

damages.

       31.    These Defendants affirmatively plead the doctrines of comparative fault and

independent intervening proximate cause so as to bar or reduce any recovery that may be

had herein.

       32.    These Defendants affirmatively plead each and every defense available to

them pursuant to the Civil Justice Reform Act of 2003, as amended, as if set forth fully

herein. These Defendants specifically invoke their right to an apportionment of fault and

bifurcation of damages as appropriate.

       33.    These Defendants plead the affirmative defenses of qualified immunity and

acquired immunity.

       34.    These Defendants affirmatively plead all contract defenses available to them

pursuant to any contracts it has with the Arkansas Department of Correction, including

but not limited to warnings, disclaimers, limitation of remedies and damages, arbitration

agreements, waiver, and any other administrative procedure requirements.

       35.    These Defendants affirmatively plead the tacit agreement doctrine as

defense to any claim for consequential damages.
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 33 of 38




       36.    These Defendants affirmatively state that the Arkansas Department of

Corrections is the entity responsible for any decisions to terminate the Plaintiff's

employment. As required by Ark. Code Ann. §16-61-202, Act 1116 of 2013, any other

statute providing a substantive right, and Rule 9 of the Arkansas Rules of Civil Procedure,

the Arkansas Department of Corrections is identified as a non-party which is described in

allegations in the Plaintiff's Complaint.    To the extent the Arkansas Department of

Corrections is deemed to have fault, these Defendants are requesting an allocation for the

non-party's percentage of fault.

       37.    Pleading further, alternatively, and by way of affirmative defense, these

Defendants plead the defense of unconstitutionality, in that any award of punitive or

exemplary damages would constitute the imposition of a criminal penalty without the

safeguards guaranteed by the Fifth, Sixth, Eighth and Fourteenth Amendments of the

Constitution of the United States, and similar provisions of the Arkansas Constitution.

Furthermore, the imposition of such punitive or exemplary damages constitutes an

excessive fine under the Eighth Amendment, denies the Defendants equal protection of

the law under the Fourteenth Amendment, and violates the due process clauses of the

Fifth and Fourteenth Amendments. These Defendants plead that any claim by Plaintiff

for punitive or exemplary damages should be stricken as unconstitutional and that any

award of punitive or exemplary damages should be set aside for the reasons stated above.

       38.    Pleading further, alternatively, and by way of affirmative defense, these

Defendants would show that the imposition of punitive damages sought by Plaintiff

violates this Defendants' rights to due process and equal protection under the Fourteenth

Amendment of the United States Constitution, to due course of law and equal protection
       Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 34 of 38




under the Arkansas Constitution, and the prohibition against excessive fines in the

Arkansas Constitution, in that:

                (a)   Arkansas law and the Arkansas punitive damage scheme, both

       facially and as applied in this case, provide no constitutionally adequate or

       meaningful standards to guide a jury or the court in determining whether, and if

       so in what amount, to award punitive damages; there is no sufficiently clear

       definition of the conduct or mental state that makes punitive damages permissible,

       and no sufficiently clear standard for determining the appropriate size of an award.

       Arkansas law and the Arkansas punitive damage scheme leave the determination

       whether to award and, if so, the amount of punitive damages to the arbitrary

       discretion of the trier of fact without providing adequate or meaningful guidelines

       for or limits to the exercise of that discretion.

                (b)   These Defendants had no notice of or means of ascertaining whether,

       or if so in what amount, it might be subject to a penalty for the conduct alleged by

       Plaintiff in this case. That lack of notice was compounded by the absence of any

       adequate or meaningful standards as to the kind of conduct that might subject

       these Defendants to punitive damages or as to the potential amount of such an

       award.

                (c)   Under Arkansas law and the Arkansas punitive damage scheme, the

       jury is not instructed on the limits on punitive damages imposed by the purposes

       for which such damages are assessed.

                (d)   Under Arkansas law and the Arkansas punitive damage scheme, the

       jury is not expressly prohibited from awarding punitive damages, in whole or in
     Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 35 of 38




      part, on the basis of invidiously discriminatory characteristics, including the

      corporate status of a defendant.

             (e)   No provision of Arkansas law or the Arkansas punitive damage

      scheme provides adequate procedural safeguards consistent with the criteria set

      forth in BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996); Pacific Mutual

      Life Insurance Company v. Haslip, 499 U.S.1 (1990), and Matthews v. Eldridge,

      424 U.S. 319 (1976) for the imposition of a punitive award.

             (f)   Arkansas law and the Arkansas punitive damage scheme do not

      provide for adequate post-trial review of punitive damage awards or the amount

      thereof, and do not provide objective standards for such review.

             (g)   Arkansas law and the Arkansas punitive damage scheme do not

      provide for adequate appellate review of punitive damage awards or the amount

      thereof, and do not provide objective standards for such review.

             (h)    In the admission of evidence, the standards provided the trier of fact

      (including jury instructions), and post-trial and appellate review, Arkansas law and

      the Arkansas punitive damage scheme place undue emphasis on a defendant's

      wealth as a basis for making and enhancing a punitive damage award, and do not

      require that the award not be based on any desire to redistribute wealth.

             (i)    Under Arkansas law and the Arkansas punitive damage scheme,

      there is no limit on the number of times this Defendant could be held accountable

      for punitive damages based on the same alleged conduct as that alleged in this case.

      39.    Pleading further, alternatively, and by way of affirmative defense, these

Defendants would show that the net effect of Arkansas' punitive damage system is to

impose punitive damages in an arbitrary and discriminatory manner. The lack of
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 36 of 38




adequate guidelines or review and undue emphasis on Defendants' wealth inevitably lead

to variations in result without any rational basis for differentiation, and without serving

any legitimate governmental purpose or interest. As a result, the federal and state (U.S.

Const, Amend 14; Arkansas Const.) constitutional mandates for equal protection are

violated. Insofar as the lodestone of the Arkansas punitive damage system is in the depth

of the Defendants' pockets, that invidious discrimination is itself an affront to the federal

and state constitutions' equal protection mandates.

        40.   Pleading further, alternatively, and by way of affirmative defense, these

Defendants would show that insofar as the punitive damage award sought by Plaintiff

seek to impose punitive damages under Arkansas law for conduct in other states, the

award violates:

              (a)      These Defendants' rights to due process and due course oflaw under

       the Fourteenth Amendment of the United States Constitution and the Arkansas

       Constitution;

              (b)      The dormant or negative commerce clause derived from Article         1,

       section 8, clause 3 of the United States Constitution;

              (c)      The Full Faith and Credit Clause of Article IV, section 1 of the United

       States Constitution;

              (d)      The requirement of the United States Constitution that a state

       respect the autonomy of other states within their spheres; and

              (e)      The prohibition against excessive fines in the Arkansas Constitution.

       41.    These Defendants affirmatively plead the requirements of Rules 9 and 10 of

the Arkansas Rules of Civil Procedure because the Plaintiff has failed to comply with those
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 37 of 38




rules. Plaintiff has failed allege specific facts constituting fraud or other violations of the

Arkansas Deceptive Trade Practices Act.

       42.    These Defendants reserve the right to file an Amended Answer and

otherwise plead further following investigation and discovery.

       WHEREFORE, having fully answered, NITV Federal Services, LLC, Charles

Humble, and Gene Shook, respectfully request that the Plaintiffs Complaint be

dismissed, and for all other just and proper relief to which they may be entitled.

                                            Respectfully submitted,

                                           BARBER LAW FIRM PLLC
                                           Attorneys for NITV Federal Services, LLC
                                           Charles Humble and Gene Shook
                                           425 W. Capitol Avenue, Suite 3400
                                           Little Rock, AR 72201
                                           (501) 372-6175/(501) 375-2802 (Fax)

                                            By:   Isl James D. Robertson
                                                    James D. Robertson AR BIN 95181
                                                    Adam D. Franks     ARBIN 2016124
                                                    jrobertson@barberlawfirm.com
                                                   afranks@barberlawfirm.com
      Case 4:20-cv-00521-LPR Document 1 Filed 05/18/20 Page 38 of 38




                            CERTIFICATE OF SERVICE

       I, James D. Robertson, do hereby state on oath that I have mailed/emailed a true
and correct copy of the above and foregoing pleading this 15th day of May, 2020, to the
following:

  Lucien R. Gillham
  SUTTER & GILLHAM, P.L.L.C.
  P. 0. Box 2012
  Benton, AR 72018
  Lucien.gillham@gmail.com


                                              Isl James D. Robertson
                                              James D. RobertsonAR BIN 95181
